Judgment affirmed, with costs. Memorandum: Since appellant concedes that the rule applicable to crops should be applied to the proceeds of milk produced and sold, Reeder v. Sayre (70 N. Y. 180) has no application. Assuming, as asserted by appellant, that the tenant was a trespasser after April 1, 1944, the proceeds of the milk produced and sold belonged to him as against the owners of the farm. (25 C. J. S., Crops, § 8.) It is unnecessary to determine the exact status of the plaintiff who remained in possession, after the final order in summary proceedings, of May 9, 1944, by virtue of the stay granted pending appeal to this court and the posting of' a bond in conformity thereto. We need not consider what damages the owners of the farm may recover from the tenant, nor the manner in which such relief might be obtained, since in this equitable action the owners, as defendants, seek no affirmative relief against the plaintiff, their former tenant. All concur. (The judgment awards plaintiff judgment against defendant Dairymen’s League, and also awards judgment to defendants Hungerford and Bowman, in an action to recover one half of the agreed price of a quantity of milk sold and delivered to defendant Dairymen’s League.) Present — Taylor, P. J., Dqwling, MeCurn, Larkin and Love, JJ. [186 Misc. 82.]